Title: To George Washington from Josiah Quincy, Sr., 27 November 1780
From: Quincy, Josiah, Sr.
To: Washington, George


                        
                            Braintree Novr 27th 1780
                        
                        I am happy to hear, by my worthy Friend Doctr Crosby, that my last Letter to your Excellency, with the Papers
                            enclosed, were not only favorably receiv’d, but reviv’d the Remembrance of One, whom you are so good as to rank among the
                            Number of your Friends. Would to God! my Abilities were equal to my Inclinations; for then, I wou’d endeavor to render my
                            Self worthy of that Honor, by some eminent public Services in Defence of my injured Country. But, Alas! three score years
                            and ten, are, past with me: All therefore, that remains in my Power, is, to pray for the Continuance of that divine
                            Protection which has hitherto so remarkably preserv’d your invaluable Life, from the secret Machinations of perfidious
                            Friends, and the open Violence of declar’d Enemies, ’till the Harvest of your indefatigable Labors, shall ultimately
                            issue, to your immortal Honor, in the Salvation of your Country.
                        Our new form’d Supreme Legislative, has postpon’d all other Business, to filling up our Quota of Troops,
                            during the Continuance of the War. It is devoutly to be wish’d, that the Ways and Means to be devis’d for this Purpose,
                            may be effectual; and equal to the Importance of the Object! But, for my own Part; I am utterly unable to discover where
                            they may be found. 
                        Our new Paper money issued by Recommendation of Congress no sooner began to
                            circulate, than two Dollars of it were given, for a hard one. To restore the Credit of Paper, by making it a lawful
                            Tender, by regulating Acts, or by Taxes, are political Manæuvres that, have already prov’d abortive; and for this obvious
                            Reason, that, in the same Proposition as ideal Money is forced into Currency, it must, from the
                            Nature of every Thing fraudulent be forced out of Ceedit. I have said from the Nature of every thing fraudulent, because, I am firmly of this Opinion, and think it intirely defensible, that there never was, a
                            Paper-pound, a Paper-dollar, or a Paper-promise of any kind, that ever yet obtained, a general Currency, but by Force or
                            Fraud; generally by both.
                        That this Army has been grossly cheated, that Creditors have been infamously defrauded, that the Widdow and
                            Fatherless hve been oppressively wrong’d and beggar’d, that the grey Hairs of the Aged and the Innocent, for Want of their
                            just Dues have gone down with Sorrow to their Graves, in Consequence of our disgraceful depreciated Paper-currency, may
                            now be affirm’d, without Hazards of Refutation; and I wish it cou’d be said with Truths, that the War has not, thereby,
                            been protracted: May it not therefore, be safely concluded, that no kind of Paper-currency is adiquate, to to the Purpose of
                            collecting and combining the Forces of these united States, for their common Defence?
                        That our Resources are equal to the Exigences of the Whole I have not the least
                            Doubt; but we have wandered so far out of the right Road, that I fear it is become extremely difficult to find it again.
                            To speak without a Figure. Fictitious-wealth, that represents nothing but Taxes, to be made a Medium of Trade, or Measure
                            of Commerce; an adequate Reward for public Services, and an equivalent for Specie borrow’d, either on public or private
                            Contract, before ever such fictitious-Wealth had an Existence, is certainly going out of the Road of Truths and Justice;
                            by Consequence, the further we go, the more difficult it will be to return; but, return we must, and that speedily, to the
                            Exercise of both, otherwise, it requires no great Sagacity to foresee, that our Ruin is inevitable.
                        Should your Excellency ask how it’s to be done? My Answer is short and easy, by reversing our public Conduct
                            in almost every Instance, since the War began—Permit me to mention One: Insted of a C—s become
                            despicable for Want of Power sufficient to do Right; or odious, by exercising an assum’d Power
                                beyond Right, had both the civil and military Departments, been united in one and the same
                            Person, during the War, and under the Limitations, as well as Sanction of Law; had this Measure, I say, been adopted at
                            first, it is more than probable, our Alliance with France would not only have commenced sooner, but it would have been
                                 sooner ratified and confirm’d, than the War would have been ended. Other Instances might be
                            given, tho perhaps not of equal Importance; but, I find, whilst I am reprehending my Superiors, for going out of the right
                            Road, I am insensibly led out of it mySelf. Be so good, therefore, as to excuse my intemperate ,
                            and believe me to be, with unalterable Esteem and  Your Excellency’s obliged and faithful Servant
                        
                            Josa: Quincy
                        
                    